Citation Nr: 0316113	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  95-17 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for lumbosacral 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1976, with subsequent service in the Naval Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1992 and later rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim of 
entitlement to service connection for a back condition.  The 
veteran timely perfected an appeal.  The case is now under 
the jurisdiction of the Newark, New Jersey Regional Office.


FINDINGS OF FACT

1.	Attempts to obtain all relevant evidence necessary for 
disposition of the veteran's appeal have been made by the 
RO.

2.	The veteran's back complaints during military service were 
acute and transitory, and are not shown by the evidence to 
be causally related to the current low back condition, 
diagnosed as lumbosacral degenerative disc disease.


CONCLUSION OF LAW

The veteran's current lumbosacral degenerative disc disease 
was not incurred in or aggravated by active military service, 
nor may lumbosacral degenerative disc disease be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record establishes that the veteran has a 
current diagnosis of lumbosacral degenerative disc disease.
Service medical records show that on enlistment examination 
in August 1973, the veteran was found in good health and was 
physically qualified for enlistment.  

In July 1975, the veteran complained of weakness and cramps 
of the leg when carrying heavy materials or on prolonged 
walking or standing.  There was no history of trauma and no 
evidence of edema.  Impression was muscle strain treated with 
heat, exercises, BenGay and ace wrap.

In October 1975, the veteran complained of pain in the right 
upper part of the back under the shoulder blade.  He related 
a history of a chest cold for a month and a half.  Impression 
was upper respiratory infection, treated with cold 
medication.

In November 1975, the veteran complained of back pain in the 
lumbar region after lifting 100-pound weights the previous 
day.  He had trouble bending, and pain on picking up the 
weights.  Diagnosis was muscle strain, treated with heat 
soaks, Tylenol, and light duty for three days.  

On separation examination in July 1976, no residual back 
abnormalities or complaints were noted.

An October 1976 Naval Reserves enlistment examination was 
noted within normal limits except for an upper respiratory 
infection, and the veteran was physically qualified for duty.  
Naval Reserves Chronological Records of Medical Care dated in 
January 1977, February 1977, March 1977, May 1978, and 
December 1978 note that the veteran was found fit for active 
duty for training, or physically qualified to perform all the 
duties of his rate at sea or shore.  The notes also reveal 
that in August 1978, the veteran complained of pain in chest 
and back for 3 days.  There was no chest infection, and no 
spine tenderness.  The abdomen was nontender and chest x-ray 
was normal.  In February 1979 and December 1979, the veteran 
was physically qualified for active duty for training, and an 
October 1979 triennial examination was noted as normal.  

July 1980 VA outpatient treatment notes show that the veteran 
presented with complaints of low back pain for two days.  He 
denied lifting heavy objects.  He described the pain as a 
dull ache intermittently in the low back, present when he 
wakes, worse in the evening, and worse with bending, relieved 
with BenGay.  Diagnosis was muscle strain.  

In April 1981, he was physically qualified for active duty 
for training, and on July 1981 reenlistment examination into 
the Naval Reserves he was found physically qualified for 
retention.  No back residuals, complaints, or diagnoses were 
noted.  

January 1988 VA emergency room records show that the veteran 
presented with complaints of sharp constant low back pain 
beginning in the morning.  He denied recent trauma.  Pain was 
non-radiating, with no point tenderness.  There was pain in 
the low back with leg raising in the supine position.  
Diagnosis was muscle sprain/lumbar disc disease.

March 1992 through April 2002 VA outpatient treatment records 
also show treatment for back pain and other conditions.

In September 2002 the veteran underwent VA orthopedic 
compensation and pension examination.  He complained of a 
history of lower back pain with onset in military service.  
He related that he fell and hit his spine in service when 
boarding a ship, and that his back pain had increased over 
the prior 8 to 10 years.  Physical examination revealed 
tenderness in the lumbar area.  There was no paravertebral 
tenderness, spasm, muscle atrophy or fasciculation.  Forward 
flexion was 55 degrees, lateral bend 30 degrees bilaterally, 
and extension 20 degrees.  Straight leg raising test revealed 
exaggeration of pain at 45 degrees without any radiation.  
Reflexes and strength sensation in the lower extremities were 
normal.  Impression was mild disc degeneration, with a 
diagnosis of lumbosacral disc degenerative disease.  The 
physician stated that ". . . .[the veteran's] current 
condition is related to his back pain during the service."

In an October 2002 letter, the Decision Review Officer 
requested that the VA physician who issued the nexus opinion 
cite the medical evidence which supported the veteran's 
claim, and provide the rationale for the opinion.  In a 
November 2002 response, the examiner stated: "[The veteran ] 
does have history of lower back in 1975 [sic].  He reported 
to me history of fall during service.  So it is possible that 
initial injury (fall) might have lead to development of 
lumbosacral disc degenerative disease later on, but was 
unable to find any evidence in the c-file."

In numerous statements, the veteran and his representative 
have asserted that his back condition had its onset in 
military service, and has been chronic since then.  In a 
statement dated in November 1993, the veteran specifically 
cited to treatment for a back condition in service in 
November 1975.

Analysis

Duty to Assist and Notify 

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Regulations implementing the VCAA are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.
In this regard the veteran has been provided with a statement 
of the case and supplemental statement(s) of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify him of the 
evidence needed to prevail on the claim.  In various 
correspondence and in a VCAA letter dated in April 2002, the 
RO requested that the veteran supply information on medical 
providers who examined him, notified him of evidence still 
needed, what he could do to assist with his claims, and what 
evidence he needed to substantiate his claim.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
referenced any outstanding evidence that might aid in his 
claim that the RO has not made attempts to obtain, there is 
no identified evidence that has not been accounted for, and 
the veteran has been given the opportunity to submit written 
argument.  The veteran has also been afforded VA examination 
and opinion to fully evaluate his disability.

In light of the above, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim, and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Since the veteran did not engage in combat while 
in service, he is not a combat veteran and is not entitled to 
the special considerations given combat veterans under  
38 U.S.C.A. § 1154 (West 2002).  

In this case, the service medical records (SMRs) show that 
the back was noted normal on enlistment in August 1973.  The 
veteran was seen for back muscle strain in November 1975.  No 
further complaints of back condition are in the SMRs, and at 
separation examination in July 1976, his back was noted as 
normal, and no residual disability of the back was noted.

Examination on enlistment in the Naval Reserves in October 
1976, was within normal limits and the veteran was physically 
qualified for duty.  Medical records from January 1977 
through July 1981 reveal that the veteran was repeatedly 
physically qualified for active duty for training and for 
retention in the Reserves.  Thus the record shows no chronic 
residual back condition at separation, within the first post-
service year, or for many years thereafter.

The record reflects treatment for back pain in August 1978 .  
However, it appears to have been in the chest area since the 
chest underwent examination and x-ray, and lumbar pain was 
neither asserted by the veteran at that time, nor identified 
by the examiner.  September 1980 complaints of back pain were 
noted as localized to T12 by the veteran.  Thus the overall 
evidence shows no diagnosis of a lumbar disability until 
January 1988 diagnosis of lumbar disc disease, over a decade 
after separation.

Favorable to the veteran is a September 2002 VA examination 
and opinion relating the current disability to a fall that 
the veteran reported having in service.  However, the 
examiner later stated in October 2002, that the basis of the 
opinion was history of a fall causing trauma to the spine 
supplied by the veteran.  It appears therefore that the nexus 
opinion was based solely on details recited by the veteran, 
which are refuted by the evidence of record.  The Board is 
not required to accept an examiner's opinion that is based on 
the veteran's recitation of medical history. Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  The Board notes that a 
medical opinion based solely on a veteran's unsubstantiated 
history "can be no better than the facts alleged by the 
[veteran]." Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
history of a fall with trauma to the back is rejected, as the 
service medical records show muscle pain after lifting 
weights.  The VA examiner noted in the addendum that, 
although a connection was possible, there was no evidence of 
this.

The Board is sympathetic to the veteran's claims that the 
current back disability is linked to service, but observes 
that while the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus where, as here, a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Accordingly, the claim of entitlement to service connection 
for lumbosacral degenerative disc disease is denied.





ORDER

Service connection for lumbosacral degenerative disc disease 
is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

